Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered. The IDS filed on April 26, 2021 has been considered.
Claims 1, 21, 25-27 and 31-44 are allowed as set forth in the Notice of Allowance mailed on January 28, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A composition comprising an antimicrobial agent, the antimicrobial agent comprising a polypeptide having less than 40 amino acids, wherein the polypeptide comprises an amino acid sequence having at least 80% sequence identity to at least one sequence of SEQ ID NOs: 1-4, and a composition comprising an antimicrobial agent, the antimicrobial agent comprising a) a polypeptide having a sequence at least 80% sequence identity to SEQ ID NOs: 1-3, or b) a peptidomimetic of the polypeptide, is both novel and unobvious over the references filed in the IDS. None of the references filed in the IDS teach a composition comprising an antimicrobial agent, the antimicrobial agent -defensin-6 and -defensin-12 (see Title). Yang et al teach AvBD-6 and AvBD-12 sequences (see Table 1, and p. 13, left column, Methods). These peptides do not share at least 80% sequence identity to instant SEQ ID NOs: 1-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 21, 25-27 and 31-44 are allowed, as set forth in the Notice of Allowance dated January 28, 2021.





CONCLUSION
Claims 1, 21, 25-27 and 31-44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654